DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/21 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 8-10, 31 and 32 have been fully considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



Claims 2-7 and 26-30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims recite a computing device capturing an image and determining updated blocks.  However, this method of operating based on capturing an image and determining updated blocks is only provided and supported by the specification using a camera as indicated in [0138-0173, 0328-0334].  There is no support for using a computing device for capturing images and determining updated blocks based on the captured images.  Furthermore, the applicant indicates in the arguments provided on 03/15/21, that support for the amendments are found in [0136-0168] which is located under the heading “Block Based Camera Updates.”  Further indicating that the claims are directed to/ require a camera.  The examiner reminds the applicant that the use of a camera has been restricted (withdrawn) from consideration.
Therefore, the metes and bounds for which the applicant seeks protection are not clear and the examiner is unable to perform a reasonable search of the relevant prior arts.
Appropriate clarification is required for a thorough search and comparison with the prior arts. As such claims 2-7 and 26-30 will not be further considered with respect to the prior arts because it is not possible to guess Applicant’s intended claim language/features (see MPEP 2143.03 In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970) (if no reasonably definite meaning can be ascribed to certain claim language, the claim is indefinite, not obvious) and In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions).
Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for providing the components and operation of claim 32, does not reasonably provide enablement for any and all operation as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claim recites “...wherein the asynchronous display comprises a memory panel display, SOC, upon receiving the updated pixels to: ”...it is unclear, based on the wording, what the applicant is trying to claim.  For the purpose of furthering prosecution, the asynchronous display comprises a memory panel display, not the SOC.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.





Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Venkata (US Publication 2016/0132284) in view of Verbeure (hereinafter “Verb”) (US Publication 2015/0348509) and in further view of Sakariya (hereinafter “Saka”) (US Publication 2014/0104243).
Regarding independent claim 8, Verb teaches an apparatus for asynchronous display of a frame, comprising:
a computing device coupled to a system on a chip (SOC) (Venkata teaches of having an electronic device ([0011]) coupled to a system on chip ([0100]) which is used to provide images to a display via a GPU of the SoC);
the computing device to capture images, (In [0011], Venkata teaches of capturing (storing) a frame in a buffer ([0033]));
Although Venkata teaches of having a system on chip and an electronic device, Venkata does not explicitly teach having:
an asynchronous display
However, in the same field of endeavor, In [0005], Verb teaches a GPU of an apparatus which transmits frames of pixel data to the display device as they are rendered rather than at a fixed frequency refresh rate, which causes an asynchronous (non-fixed frequency rate) display to dynamically adjust the refresh rate as the data is received from the GPU). Verb also teaches of having a memory display panel (see Fig. 5) and further teaches in [0036] of scaling frames so that the image to be rendered on the display panel matches the display panel that the GPU sends the image information to.
Venkata teaches a base process/product of an electronic device coupled to a SoC and capturing images, which the claimed invention can be seen as an improvement in that the device performs better system mirroring.  Verb teaches a known technique of using an asynchronous display driven by a processing device that is comparable to the base process/product.
Verb’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Venkata and the results would have been predictable and resulted in the display device of Venkata being an asynchronous display device which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
 The combination of references do not explicitly disclose:
to determine changes in a new frame, wherein the changes comprise pixels of a currently displayed image....that have changed in the new frame, wherein the changes represent updated pixels and to send the updated pixels along with corresponding pixel addresses representing the locations of the updated pixels....to display the currently displayed image with the updated pixels based on the pixel addresses.
However, in the field of an apparatus having a GPU (computing device) for sending image data to a display, Saka discloses in [0024, 0037, 0038] of having a content-based refresh technique which refreshes different parts of the screen at different rates based on data contents, whether the content being still image, texts versus video contents.  Saka discloses of comparing a previous and current frame to determine if a specific data line or row of pixels need to be refreshed ([0024, 0037]) and therefore is capturing images to make the comparison.  Saka discloses of determining pixel rows which are to be updated based on a variation between a previous and current frame.  In [0030, 0034, 0042], Saka teaches of updating the pixel rows based the rows being addressed directly indicating Saka is using pixel row address information to determine which area of pixels needs to be refreshed. Refresh logic for determining updates can be located in the GPU ([0035]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the asynchronous apparatus which includes an asynchronous display coupled to a computing device and a SoC that operates with different frequency refresh rates, as disclosed by Venkata and Verb; to include the feature of having a computing device which determines changes between a current and previous frames and only updating an area of an image (pixel row) which is to be changed and not updating an area that is not changed, as disclosed by Saka, to reduce power consumption of the device.
to determine changes in a new frame, wherein the changes comprise pixels of a currently displayed image on an asynchronous display coupled to the SOC that have changed in the new frame, wherein the changes represent updated pixels and to send the updated pixels along with corresponding pixel addresses representing the locations of the updated pixels to the SOC to enable the asynchronous display to display the currently displayed image with the updated pixels based on the pixel addresses (The combination of references disclose the above limitations when viewed as a whole for providing an apparatus for asynchronous display of a frame).
Regarding dependent claim 9, Venkata, as modified by Verb and Saka, discloses the apparatus of claim 8, wherein:
the updated pixels and the corresponding pixel addresses are sent to the asynchronous display when they occur rather than at a fixed frame rate (In [0005], Verb teaches a GPU of an apparatus which transmits frames of pixel data to the display device as they are rendered rather than at a fixed frequency refresh rate, which causes an asynchronous (non-fixed frequency rate) display to dynamically adjust the refresh rate as the data is received from the GPU).
Regarding dependent claim 10, Venkata, as modified by Verb and Saka, discloses the apparatus of claim 8, wherein:
the updated pixels and the corresponding pixel addresses are sent asynchronously to the asynchronous display (In [0030, 0034, 0042], Saka teaches of updating the pixel rows based the rows being addressed directly indicating Saka is using pixel row address information to determine which area needs to be refreshed and addressing pixels via an address method of rows and columns ([0005])).
Regarding dependent claim 31, Venkata, as modified by Verb and Saka, discloses the apparatus of claim 8, further comprising:
memory coupled to the SOC, wherein the SOC, (Venkata, [0100-0103]);
upon receiving the updated pixels, to merge the updated pixels into the previous frame based on the corresponding pixel addresses representing the locations of the updated pixels to create the new frame and to store the new frame in the memory for displaying on the asynchronous display (Based on the teachings of Saka, who updates specific pixels when comparing a previous and current frame and Venkata, who stores the next frame in memory and updates a current frame with previous frame information [0006]) and finally, Verb, the use of an asynchronous display; the combination of references disclose the above limitations).
Regarding dependent claim 32, Venkata, as modified by Verb and Saka, discloses the apparatus of claim 8, wherein the asynchronous display comprises:
a memory panel display (As taught by Verb in claim 8), the SOC, upon receiving the updated pixels, to:
modify the format for the updated pixels to match a display format of the memory panel display and send the formatted updated pixels with the corresponding pixel addresses to the memory panel display, wherein the memory panel display to: (Verb teaches modifying the format of the image frame to match that of the memory panel display.  Saka teaches that a frame is modified based on pixel address information.  Therefore, the combination of references disclose the above limitations);
retrieve the previous frame from the memory panel display; merge the formatted updated pixels with the previous frame to create the new frame; (Venkata, as cited in claim 8, teaches of using a previous frame from memory and providing the updated frame to a display. The combination of references disclose merging formatted updated pixel with a previous frame to create a new frame, but do not disclose the retrieving the previous frame from the memory panel display. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to review the frame from the memory of the memory panel display versus the memory located with the GPU, since it has been held that rearranging part of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
store the new frame in the memory panel display; and display the new frame on the memory panel display (Verb, [0057]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693